I respectfully dissent from the decision of the majority. While Judge Brogan is quite correct that Ohio follows the commercial/financial lessor distinction in these matters, and has done an excellent review of it, I am not persuaded that the record before the trial court was sufficient for a summary judgment.
The affidavit statement on which it relies simply states that "Tokai Bank of California had no involvement with the selection, maintenance, price, or operation" of the flocking machine. That statement is conclusory. Also, with respect to the matter of control, it fails to trump the requirement in the lease that Green Tokai Co., Ltd. comply with the manufacturer's schedule of preventive maintenance. That provision does not contemplate that Tokai Bank will maintain the machine, but it is some evidence that Tokai Bank controlled its maintenance by requiring the lessee to follow the manufacturer's maintenance protocol, if there was one.
Control is the point of concern for purposes of R.C.2307.71(O)(2)(d). I believe that, at this stage and on this record, Tokai Bank has failed to demonstrate, under the analytical standards imposed by Civ.R. 56(C), that it had a lack of control sufficient to remove it from the supplier classification. I would reverse and remand.